DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burns (US 2005/0017378 A1).
Regarding claim 1, Burns discloses a carburetion system, comprising: a carburetor body (10) providing in series upstream to downstream: an enlarged pre-venturi chamber (14); a venturi (22); and a post-venturi chamber (16) adapted to fluidly couplable to an intake manifold; a bore extending through the carburetor body (18); and an enlarged throttle plate (68) located a portion of the bore associated with the pre-venturi chamber (14), upstream from the venturi (22).

Regarding claim 2, further comprising a throttle plate housing (18) disposed in the pre-venturi chamber (14); and the throttle plate housing provides a throttle plate shaft (106) to which the throttle plate (68) is rotatably mounted.
Regarding claim 3, wherein the throttle plate housing (18) is significantly larger in cross section area than the post-venturi chamber (16) by approximately forty to fifty-five percent; see figure 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Burns (US 2005/0017378 A1).
Regarding claim 4, Burns discloses all the limitations as applied to claims 1-3 above, but is silent as to the cross-sectional area of the throttle plate is approximately 0.4 inches squared.

Regarding claim 5, Burns discloses a method of improving full throttle operation of a prior art carburetion system, comprising: removing a throttle plate and throttle plate shaft of said prior art carburetion system; sealing any openings said removal has created; manufacturing an enlarged throttle plate; building a suitable-sized throttle plate housing and a throttle plate shaft operatively associated with said enlarged throttle plate (68); and modifying the prior art carburetion system for mounting upstream of  an associated venturi (22) said throttle plate housing (18) and throttle plate shaft (68) operatively associated with said enlarged throttle plate.
Determination of patentability of process claims must first look into whether claims are directed to “method of making” or “method of using”. If a process claim is directed to “method of using”, patentability of a process is linked to patentability of material used. The current claim is directed to a “process of using” a conventional carburetor.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use standard process of using a conventional carburetor in an intake of engine in order to make use of an alternative carburetor as needed. See Ex parte Ochiai, 24 USPQ2d 1265.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references disclose a carburetor for an internal combustion engine.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD GIMIE whose telephone number is (571)272-4841.  The examiner can normally be reached on Mon-Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MAHMOUD GIMIE/Primary Examiner, Art Unit 3747